Citation Nr: 1821186	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-30 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard


INTRODUCTION

The Veteran had active military service from February 1969 to June 1972.  

These matters come before the Board of Veterans' Appeals (Board) from an August 2012 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Indianapolis, Indiana.  


FINDINGS OF FACT

1.  The earliest clinical evidence of hearing loss disability for VA purposes and/or tinnitus is not until several decades after separation from service.

2.  The most probative evidence is against a finding that the Veteran's current bilateral hearing loss disability and/or tinnitus are causally related to, or aggravated by, active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss disability have not been met. 38  U.S.C.A. §§ 1101, 1110, 1111, 1112, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2017).

2.  The criteria for service connection for tinnitus have not been met. . 38  U.S.C.A. §§ 1101, 1110, 1111, 1112, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 

For some "chronic diseases," presumptive service connection is available. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303 (b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. 38 C.F.R. § 3.303 (b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 C.F.R. § 3.307.  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309 (a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

The Veteran may sincerely believe that his hearing loss disability and tinnitus are causally related to active service.  However, he has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disabilities.  Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issues in this case in light of the education and training necessary to make a finding with regard to the complexities of hearing loss threshold levels, tinnitus, and the effects of age and noise on hearing acuity and tinnitus.  The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  
 



Bilateral Hearing Loss Disability

The Veteran had noise exposure in service, and he has a current hearing loss disability.  Thus, the issue before the Board is whether his current hearing loss disability is causally related to, or was aggravated by, his service. 

In Hensley v. Brown, 5 Vet. App. 155, 157 (1993) the Court held that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  

In the 1960's, the military changed its standard of measuring hearing acuity.  The American Standards Association (ASA) units were replaced with the current International Standards Organization (ISO) units.  If a service department record does not reflect if the ASA or ISO-ANSI standard was used, the Board will assume that prior to January 1, 1967, ASA was used; between January 1, 1967 and December 31, 1970, the Board will consider the data under both standards, and after December 31, 1970, the Board will assume that the ISO-ANSI standard was used.  To convert the units, the Board adds 15 decibels to 500Hz, 10 decibels to 1,000 Hz, 10 decibels to 2000 Hz, 10 decibels to 3,000 Hz., and 5 decibels to 4,000 Hz.   

A January 1969 Report of Medical Examination for enlistment purposes does not reflect if the ASA or ISO/ANSI standard was used for testing hearing acuity.  It reflects that the Veteran's hearing acuity (prior to conversion) was as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
---
5
LEFT
5
5
5
---
0



Assuming arguendo that the above were ASA findings, upon conversion, his results would be as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
---
10
LEFT
20
15
15
---
5

An April 1969 Hearing Conservation Data form (AF 1490) reflects that under the ASA standard, the Veteran's hearing acuity (prior to conversion) was as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-10
-10
-5-
-5
LEFT
0
-10
-10
-10
-10

Upon conversion from the noted ASA units to ISO units, the results were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
5
5
LEFT
15
0
0
0
-5



An October 1969 Hearing Conservation Data form (AF 1490) reflects that under the noted ISO standard, the Veteran's hearing acuity (without the need for conversion) was as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
0
15
20
LEFT
20
15
15
15
15

A June 1971 Hearing Conservation Data form (AF 1490) reflects that under the noted ISO standard, the Veteran's hearing acuity (without the need for conversion) was as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
25
20
LEFT
15
10
10
5
5

A June 5, 1972 Hearing Conservation Data form (AF 1490) reflects that under the noted ANSI standard, the Veteran's hearing acuity (without the need for conversion) was as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
5
0
LEFT
5
5
10
10
0



A June 6, 1972 Report of Medical Examination for separation purposes reflects that the Veteran's hearing acuity (without the need for conversion) was as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
5
LEFT
0
0
0
0
0

Thus, on all five audiograms in service, the Veteran had normal left ear hearing acuity.  In four of the five audiograms, he had normal right ear hearing acuity.  Importantly, on his last two examinations closest in time to separation, he had normal hearing acuity in both ears.  Thus, the one slightly abnormal finding with regard to the right ear in 1971 was not shown again in service.

Also of significance is that the Veteran denied hearing loss on his June 1972 Report of Medical History for separation purposes.  The Veteran reported that he had had swollen or painful joints in childhood, eye trouble, a head injury prior to service, and broken bones prior to service.  Thus, if he had experienced hearing difficulties, it seems reasonable that he would have reported such as he reported other findings, rather than actually deny it.  

The Veteran separated from service in 1972.  The earliest evidence of hearing loss difficulty is not until approximately four decades later.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333  (Fed. Cir. 2000). 

In his 2011 application for service connection, the Veteran asserted that he was a crew chief for aircraft, and had used hearing protection, but that being around the jet aircraft had caused constant ringing in his ears and that he does not hear very well on telephones.  

The Veteran's DD 214 reflects his specialty in service was as an aircraft mechanic specialist; thus, the Board acknowledges that he would have been exposed to noise.  In addition, as noted above, there are numerous Hearing Conservation Data forms associated with the claims file.  The forms reflect noise exposure and that the Veteran's primary work areas were on a flight line and hangar shop. 

In the Veteran's January 2013 VA Form 21-4138, he asserted that he did not wear ear protection in service.  (This differs from his statement in 2011).  The Board finds that the records contemporaneous to service are the most probative with regard to whether the Veteran wore hearing protection.  The April 1969 Hearing Conservation Data Form (which would have been approximately at the time of completion of basic training) reflects that hearing protection was not worn; however, subsequent forms in October 1969, June 1971, and June 1972 all reflect that hearing protection was worn at those times.  

The Veteran is competent to describe bilateral hearing loss even though the symptoms were not recorded during service, but as the STRs note normal hearing acuity upon separation and lack sufficient observation to establish chronicity during service, then a showing of continuity of symptoms after service is required.  38 C.F.R. § 3.303(b).  There is not continuity of symptoms after service to support the Veteran's claim.  As noted above, the Veteran denied hearing loss upon separation from service.  In addition, he has not submitted any clinical evidence of hearing loss in the decades after separation.  The absence of any corroborating medical evidence supporting his assertions, in and of itself, does not render his statements incredible, but that such absence is for consideration in determining credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 

To the extent the Veteran is asserting continuity of symptoms since service, his statements are inconsistent with the contemporaneous evidence of record upon separation.  The Board does not find that the Veteran has an intent to deceive with regard to any contention as to continuity since service.  Rather, the Veteran may simply be mistaken due to the fallibility of memory over time. 

An April 2012 VA examination report reflects that the Veteran has current bilateral hearing loss disability for VA purposes.  The examiner opined that based on the Veteran's entrance and separation examination reports, which both were normal, it is less likely as not that the Veteran's current hearing loss disability was due to service. 

VA regulations do not necessarily preclude service connection for hearing loss that first met the 38 C.F.R. § 3.385 requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  However, in the present claim, there is no clinical opinion, or credible continuity of symptomatology, which supports a causal relationship between the Veteran's current hearing loss disability and active service.  While the regulation does not necessarily preclude service connection when hearing loss first meets the regulation's requirements after service, it also does not hold that service connection is warranted, or mandatory, for hearing loss disability in the absence of a competent credible clinical nexus opinion or credible continuity of symptomatology.

In sum, service connection is not warranted because the most probative evidence reflects normal hearing upon separation from service, the Veteran's denial of hearing loss upon separation, no complaints or findings of hearing loss for decades after separation, and a clinician's opinion that the Veteran's hearing loss is not related to service.

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).   


Tinnitus

The Veteran avers that he has tinnitus due to noise exposure in service.  The Veteran is competent to report that he has tinnitus (ringing of the ears).  

The Veteran's STRs are negative for any complaints of tinnitus.  Moreover, his numerous Hearing Conservation Data forms discussed above do not note tinnitus despite the form having a specific place for such to be noted.  The Board also notes that the Veteran denied ear trouble on his 1972 Report of Medical History for separation purposes.    

The earliest evidence of complaints of tinnitus is not until approximately four decades after separation from service.  An April 2012 VA examination report with an August 2012 clarification reflects that it is less likely as not that that the Veteran's tinnitus was incurred in service.  The opinion was based on the Veteran's report that the onset of tinnitus was approximately three or four years earlier, or in approximately 2008 or 2009, which was more than thirty years after separation from service.  

To the extent the Veteran asserts continuity of symptoms since service, his statements are inconsistent with the contemporaneous evidence of record in service and his statements in 2012.  Any opinion as to causation which is based on a lack of hearing protection in service, hearing loss since separation, or continuity of symptoms of tinnitus since service lacks significant probative value.

In the absence of demonstration of continuity of symptomatology, or a competent clinical opinion relating the current tinnitus to service, the Veteran's initial complaint/demonstration is too remote from service to be reasonably related to service.  See Maxson, supra.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and service connection is not warranted. 


ORDER

Entitlement to service connection for bilateral hearing loss disability is denied.

Entitlement to service connection for tinnitus is denied.




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


